        Case 4:18-cv-07229-YGR Document 70 Filed 05/22/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES

 Date: 5/22/2020               Time: 9:15am-10:01am AND Judge: YVONNE
                               10:05am-10:37am               GONZALEZ ROGERS
 Case No.: 18-cv-07229-YGR     Case Name: Finjan Inc. v Qualys, Inc.

Attorney for Plaintiff: James Hannah and Aaron Frankel
Plaintiff expert presenter: Nenad Medvidovic

Attorney for Defendant: Christopher Mays and Ryan Smith
Defendant expert presenter: Dr. Aviel Rubin

 Deputy Clerk: Frances Stone                      Court Reporter: NOT REPORTED.


                              PROCEEDINGS
TUTORIAL HELD via Zoom Video Webinar


Claim Construction Hearing is set Wednesday 5/27/2020 at 2:00pm
